Order entered December 22, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00692-CV

          ESAM HOHAMMAD ALHALABY, ET AL., Appellants

                                     V.

            AUCTION CREDIT ENTERPRISE, LLC, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-14909

                                  ORDER

     Before the Court is appellee’s December 20, 2022 motion for an extension

of time to file its brief. We GRANT the motion and extend the time to Monday,

January 30, 2023.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE